STATE OF WEST VIRGINIA
                                                    SUPREME COURT OF APPEALS


State of West Virginia,
Plaintiff Below, Respondent,                                                         FILED
                                                                                November 19, 2018
vs.) No. 17-0755 (Cabell County 16-F-522)                                         EDYTHE NASH GAISER, CLERK
                                                                                  SUPREME COURT OF APPEALS
                                                                                      OF WEST VIRGINIA 
Alfreda Coleman Jewell Steele,
Defendant Below, Petitioner


                                                          MEMORANDUM DECISION
        Petitioner Alfreda Coleman Jewell Steele, by counsel James Alexander Meade and
Robert B. Kuenzel, appeals the Circuit Court of Cabell County’s July 28, 2017, order sentencing
her to a term of incarceration of one to five years following her conviction of one count of
concealment of a deceased human body. Respondent State of West Virginia, by counsel Gordon
L. Mowen II, filed a response in support of the circuit court’s order. Petitioner filed a reply. On
appeal, petitioner argues that the circuit court erred in denying her motion for judgment of
acquittal because West Virginia Code § 61-2-5a(a) is unconstitutionally vague.

        This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.

       In December of 2016, petitioner was indicted for the offense of concealment of a
deceased human body.1 According to the indictment, in August of 2016 petitioner attempted to
conceal the deceased body of an individual who died as a result of illegal drug use.

      In July of 2017, petitioner’s jury trial commenced. The evidence established that between
August 26, 2016, and August 30, 2016, petitioner rented room 107 at the Coach’s Inn Motel in
                                                            
              1
        Concealment of a deceased human body is criminalized by West Virginia Code § 61-2-
5a(a), which states that

              [a]ny person who, by any means, knowingly and willfully conceals, attempts to
              conceal or who otherwise aids and abets any person to conceal a deceased human
              body where death occurred as a result of criminal activity is guilty of a felony
              and, upon conviction thereof, shall be confined in a correctional facility for not
              less than one year nor more than five years and fined not less than one thousand,
              nor more than five thousand.
                                                                   1
Cabell County. During this period, petitioner and others, including the deceased, engaged in
illegal drug use. The evidence further established that petitioner admitted to injecting the
deceased with twenty-five cubic centimeters of heroin and the deceased ultimately died of an
overdose. Specifically, expert testimony revealed that the deceased died of intoxication caused
by a combination of morphine, methamphetamine, cocaine, and ethanol intoxication. According
to the expert witness, the presence of morphine was consistent with a heroin overdose, as heroin
breaks down into morphine shortly after ingestion. Prior to fleeing the area, petitioner concealed
the deceased’s body at the foot of the room’s bed under a pile of blankets, where it was later
discovered by a motel employee.

        Following the close of evidence, petitioner moved for judgment of acquittal on the basis
that the term “criminal activity” as used in West Virginia Code § 61-2-5a(a) is unconstitutionally
vague. The circuit court denied the motion. Ultimately, the jury found petitioner guilty of one
count of concealment of a deceased human body. The circuit court thereafter sentenced her to a
term of incarceration of one to five years and imposed a $1,000 fine. It is from this order that
petitioner appeals.

       We have previously held that

       [t]he trial court’s disposition of a motion for judgment of acquittal is subject to
       our de novo review; therefore, this Court, like the trial court, must scrutinize the
       evidence in the light most compatible with the verdict, resolve all credibility
       disputes in the verdict’s favor, and then reach a judgment about whether a rational
       jury could find guilt beyond a reasonable doubt.

State v. LaRock, 196 W.Va. 294, 304, 470 S.E.2d 613, 623 (1996). On appeal, petitioner asserts
two assignments of error regarding the circuit court’s denial of her motion for judgment of
acquittal, both of which are based on her allegation that the statute criminalizing concealment of
a deceased human body, West Virginia Code § 61-2-5a(a), is unconstitutionally vague.
Specifically, petitioner argues that the statute fails to sufficiently define the phrase “criminal
activity” so as to provide a person of ordinary intelligence fair notice that his or her contemplated
conduct is prohibited by statute and provide adequate standards for adjudication. She further
argues that the statute fails to specify to what degree, if any, the accused must be involved in the
criminal activity resulting in the death in order to constitute a violation of the statute. Upon our
review, we find no error in the circuit court’s denial of petitioner’s motion for judgment of
acquittal on these grounds.

        This Court has previously addressed the statutory language of which petitioner complains
and found that it was not unconstitutionally vague. State v. Smith, 14-0433, 2015 WL 3388353,
at *2 (W.Va. May 15, 2015) (denying a defendant’s challenge to the constitutionality of the
statute in question on the basis of vagueness because “the language of [West Virginia Code § 61-
2-5a(a)] clearly and unambiguously includes all ‘criminal activity’”). On appeal, petitioner urges
this Court to overturn the decision in Smith. We decline to do so. Given that we have already
authoritatively decided that the statute in question is not unconstitutionally vague in its
description of “criminal activity,” we find that petitioner is entitled to no relief in this regard.



                                                 2
        Petitioner additionally argues that the statute in question “fails to provide standards
adequate for adjudication” in that the failure to define “criminal activity” results in a situation in
which “a trial court could not keep purely subjective standards out of the considerations of
juries.” Accordingly, petitioner argues that the statute fails to provide a jury with sufficient
standards by which to adjudicate whether each element of the crime has been committed. We do
not agree, as this argument is again predicated on petitioner’s assertion that the term “criminal
activity” is unconstitutionally vague. Given our analysis above, we find that petitioner is entitled
to no relief in this regard.

        Finally, petitioner argues that West Virginia Code § 61-2-5a(a) is unconstitutionally
vague because it fails to specify whether the accused must commit or otherwise be involved with
the “criminal activity” that results in death. In support of her argument, petitioner sets forth
hypothetical situations that could result in a conviction, such as an individual discovering the
body of someone who committed suicide, failing to report the deceased’s body, and then being
convicted under the statute at issue. Petitioner’s hypotheticals notwithstanding, we find that the
statute at issue is not unconstitutionally vague for its failure to specify the degree to which the
defendant must be involved in the criminal activity that results in death because it is clear that
the Legislature did not intend that any specific level of involvement be required.

       We have long held that

               “[w]hen a statute is clear and unambiguous and the legislative intent is
       plain, the statute should not be interpreted by the courts, and in such case it is the
       duty of the courts not to construe but to apply the statute.” Syllabus Point 5, State
       v. General Daniel Morgan Post No. 548, V.F.W., 144 W.Va. 137, 107 S.E.2d 353
       (1959).

Syl. Pt. 5, Liberty Mut. Ins. Co. v. Morrisey, 236 W.Va. 615, 760 S.E.2d 863 (2014). Further, we
have held that “‘[a] statute . . . may not, under the guise of “interpretation,” be modified, revised,
amended or rewritten.’ Syllabus Point 1, Consumer Advocate Division v. Public Service
Commission, 182 W.Va. 152, 386 S.E.2d 650 (1989).” Liberty Mut. Co., 236 W.Va. at 617, 760
S.E.2d at 865, Syl. Pt. 8. With these standards in mind, we find that petitioner’s argument must
fail because the plain language of the statute in question does not require the defendant to have
any involvement with the required “criminal activity.” While it is true that the “death [must]
occur[] as a result of criminal activity,” there is nothing in West Virginia Code § 61-2-5a(a) that
indicates the defendant must be involved in that criminal activity. Instead, the statute requires
only that the defendant “knowingly and willfully conceal[], attempt[] to conceal or . . . otherwise
aid[] and abet[] any person to conceal a deceased human body. . . .” Because the language is
clear and unambiguous, to adopt petitioner’s position that some degree of involvement is
required would result in an impermissible modification of the statute at issue. As such, we find
that West Virginia Code § 61-2-5a(a) is not unconstitutionally vague and that petitioner is
entitled to no relief.

       For the foregoing reasons, we affirm.

                                                                                           Affirmed.

                                                  3
ISSUED: November 19, 2018

CONCURRED IN BY:

Chief Justice Margaret L. Workman
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice Evan H. Jenkins
Justice Paul T. Farrell sitting by temporary assignment



 




                                                4